DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10,12-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art e.g. U.S. Patent Application Publication Number 2018/0240826 A1 to Park et al. teaches an image sensor (e.g. FIG. 2,3B) including one or more first unit pixels (211, 212, 213, 214), each of the one or more first unit pixels comprising:
a first photoelectric conversion region (210, ¶ [0040]-[0042]) including first photoelectric conversion elements (PDs) arranged in the form of a matrix, and a first floating diffusion region (FD) at a center of the first photoelectric conversion elements;
a first transistor region (220, ¶ [0040]) including a first active region in which a first reset gate (Rx), a first select gate (Sx) and a first drive gate (Dx) are disposed;
a first signal interconnect (conductive pattern 230, ¶ [0038]) electrically connecting (via plug 322 in FIG. 3B) the first floating diffusion region to the first drive gate; and
a first shielding interconnect (one of variable electrodes 240, ¶ [0038]) separated from the first signal interconnect and extending parallel to the first signal interconnect, as discussed previously.
Prior art, e.g. U.S. Patent Application Publication Number 2013/0049082 A1 to Kato et al. teaches an image sensor (e.g. FIG. 25, ¶ [0364]) including one or more first unit pixels (21 and 22), each of the one or more first unit pixels comprising:

a first transistor region (401) including a first active region in which a first reset gate (14V, ¶ [0370]), a first select gate (15v) and a first drive gate (13v) are disposed;
a first signal interconnect (403, ¶ [0365]) electrically connecting the first floating diffusion region (FD 16a) to the first drive gate (13v); and
a first parallel interconnect (411 or 412) separated from the first signal interconnect (403) and extending parallel to the first signal interconnect, as discussed previously.
Prior art, e.g. U.S. Patent Application Publication Number 2011/0128400 A1 to Wakano et al. teaches (e.g. FIG. 3) a plurality of shielding interconnects (63, ¶ [0093],[0095], or FIG. 6 shielding interconnects 86) parallel to an interconnect (e.g. 35-38, ¶ [0073], or 59, 60, ¶ [0074]), as discussed previously.
However, prior art fails to reasonably teach or suggest additionally wherein the first interconnect comprises: a first upper signal interconnect extending between the first photoelectric conversion region and the first transistor region in a row direction of a matrix formed by the first photoelectric conversion elements, and electrically connected to a portion of the first active region and the first drive gate, wherein the first shielding interconnect comprises: a first upper shielding interconnect parallel to the first upper signal interconnect, wherein each of the first upper signal interconnect and the first upper shielding interconnect has a bent shape that extends in a row direction and a column direction, together with all of the limitations of claim 1 as claimed.  Claims 2-9,15 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Additionally, prior art fails to reasonably teach or suggest wherein the additional signal interconnect electrically connects the first signal interconnect to the second interconnect together with 
Similarly, prior art fails to reasonably teach or suggest wherein the additional signal interconnect electrically connects the first signal interconnect to the second signal interconnect together with all of the other limitations of claim 16 as claimed.  Claims 17-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/Eric A. Ward/Primary Examiner, Art Unit 2891